department of the treasury internal_revenue_service washington d c 200cz2z20 coca emp tano index numbers division date mar - contact person identification_number contact number employer_identification_number legend s e z o t v u o w ladies and gentlemen this is in response to a letter dated date from your authorized representatives who have requested certain rulings on your behalf this letter addresses issues arising in connection with the merger of n into m including the treatment under sec_501 sec_511 through and other provisions of the internal_revenue_code the code facts our records indicate that m is exempt from federal_income_tax under sec_501 of the code as a fraternal beneficiary society described in sec_501 m’s local and subordinate units are also described in sec_501 m provides its members with fraternal benefits and offers life sick accident or other_benefits to its members in accordance with sec_501 m has a number of wholly owned taxable subsidiaries our records also indicate that n is exempt from federal_income_tax under sec_501 as a fraternal beneficiary society described in sec_501 n’s local and subordinate units are also described in sec_501 n offers life sick accident or other_benefits to its members in accordance with sec_501 as weil as fraternal benefits to its members n also has a number of wholly owned taxable subsidiaries including o m's articles of incorporation provide that its purposes are to bring together individuals who share a common bond and their families with similar individuals and their families to offer membership in a fraternal beneficiary society and to assist members and others m's articles ws also refer to its involvement in a number of endeavors including those of a charitable religious and educational nature n’s articles of incorporation provide that its purposes revolve around service to its members and include those of a charitable religious and educational nature n's articles refer to providing life sick or accident benefits to its members as stated in the agreement and plan of merger between m and n and in accordance with the applicable insurance laws n will be merged with and into m and the separate existence of n will cease upon effectiveness of the merger n’s contracts and certificates will be converted into corresponding contracts and certificates of m as the surviving corporation each member of n will automatically become a member of m as the surviving corporation m as the survivor of the merger and the successor to n will assume all obligations of n including the obligations under the insurance and annuity_contracts that were issued by n n's policies no formal exchange of insurance and annuity_contracts and certificates will occur due to the merger as of the effectiveness of the merger m will issue endorsements to n’s policies pursuant to which n’s policies wili be converted into corresponding insurance and annuity_contracts and certificates of m as the surviving corporation as represented the merger and the endorsements to n’s policies issued by m will not change the terms of any of n's policies except as the law requires the articles of incorporation and bylaws of m will become part of n’s policies similarly the substitution of m’s articles of incorporation and bylaws for n’s articles of incorporation and bylaws will not change in any material respect the terms and conditions of n’s policies and the policyholders’ rights and obligations under n’s policies except for the substitution of m’s articles and bylaws all of the terms of n’s policies including the terms conditions rights and obligations concerning premiums benefits cash surrender values charges annuity options surrender rights interest and mortality assumptions and policy loan provisions will remain the same after the merger and the issuance of the endorsements as represented the merger and the endorsements to n’s policies issued by m will not change the terms of any of n’s policies except as the law requires m’s articles and bylaws will become part of n’s policies similarly the substitution of m’s articles and bylaws for n’s articles and bylaws will not change in any material respect the terms and conditions of n’s policies except for the substitution of m’s articles and bylaws ail of the terms of n’s policies including the terms conditions rights and obligations concerning premiums benefits cash surrender values charges annuity options surrender rights interest and mortality assumptions and policy loan provisions will remain the same after the merger and the issuance of the endorsements the owners of n’s policies will continue to own their insurance and annuity_contracts after the merger the owners of n’s policies will not receive new policy forms other representations relating to the merger include the following following the transaction m will continue the historic fraternal and any other activities of n or use a significant portion of n's historic assets in m’s activities mand n will pay their respective expenses_incurred in connection with the transaction there is no intercorporate corporate indebtedness existing between m and n that was issued acquired or will be settled at a discount the fair_market_value of the assets of n transferred to m will equal or exceed the liabilities assumed by m plus the amount of liabilities to which the transferred assets are subject the total adjusted bases of the assets of n will equal or exceed the sum of the liabilities assumed by m plus the amount of the liabilities to which the transferred assets are subject no fractional membership interests of m will be issued in the merger the aggregate fair_market_value of all membership interests of m is greater than the aggregate fair_market_value of all membership interests of n and the members of n will not receive as a result of being members of n membership interests of m which represent more than percent of the fair_market_value of the membership interests of m any property previously used by m or n business taxable_income will continue to be so used after the merger in a business that gives rise to unrelated the respective boards of directors of m and n have concluded that the merger of n with and into m as provided in the agreement and plan of merger will enable m and n to best fulfill their common objective of improved and expanded service to the p community they will aiso increase their financial strength and resources for growth and enhance their potential for expanded delivery of services to existing and new members and other constituencies moreover the merger is expected to achieve substantial cost savings the agreement and plan of merger between m and n contains the following provisions one provision of the agreement refers to employee benefit plans including plans described in sec_401 of the code asecond provision of the agreement refers to plans contracts or arrangements described in sec_401 sec_403 sec_403 and sec_408 of the code athird provision of the agreement refers to employee benefit plans including plans described in sec_401 of the code and a fourth provision of the agreement refers to plans contracts or arrangements described in sec_401 sec_403 sec_403 and sec_408 of the code gg contemporaneously with the merger of m and n wholly owned subsidiaries of the respective organizations will also merge the taxpayer's authorized representatives assert that these other mergers will have no effect on any contract issued by n or any qualified_plan maintained by n law and discussion - exempt_organizations issues sec_501 of the code provides for the exemption from federal_income_tax of fraternal beneficiary societies orders or associations that operate under the lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and provide for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_1_501_c_8_-1 of the income_tax regulations the regulations provides that a fraternal beneficiary society is exempt from tax only if operated under the ‘lodge system the regulations provide that operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits in order to be exempt it sec_1_501_a_-1 of the regulations provides that to establish exemption an organization must file an appropriate application form a determination that an organization is exempt can be relied upon so long as there are no substantial changes in the organization's character purposes or methods of operation revrul_67_390 1967_2_cb_179 provides that an organization must file a new application_for_exemption_from_federal_income_tax when a change in its structure results in the creation of a new entity sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions that are directly connected with such trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_function sec_514 of the code sets forth rules with respect to unrelated_debt-financed_income sec_1_513-1 of the regulations states that unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax ot imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that when an activity does not possess the characteristics of a trade_or_business within the meaning of sec_162 the unrelated_business_income_tax does not apply the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations neither the exempt_purpose nor the operations of m as a fraternal beneficiary society described in sec_501 of the code will materially change due to the merger of n with and into m as represented m's articles of incorporation and bylaws will be substituted for n's articles of incorporation and bylaws although the purpose provisions in the organizations’ articles are not identical m’s and n's respective purposes are to promote the general welfare of their membership through various programs as well as to support p institutions both m and n are organized for exempt purposes under sec_501 as fraternal beneficiary societies and thus m's exempt_purpose will not materially change as a result of the merger at the completion of the merger n's separate existence will cease and m will assume all obligations of n as represented the merger will not materially change the terms and conditions of n’s policies and the policyholders’ rights and obligations under n’s policies also as represented the merger will not change the membership rights or the terms of any contracts or certificates of any member of m following the transaction m will continue the historic fraternal and any other activities of n or use a significant portion of n's historic assets in m's activities the merger will not materially change the nature of the operations underlying m's basis for exemption under sec_501 of the code therefore immediately following the merger m will continue to be exempt from tax under sec_501 of the code as a fraternal beneficiary society generally when the exempt purposes and activities of an organization remain the same after reorganization and no new legal entity is created its tax-exempt status is not adversely affected the merger will also not affect the status of n as an exempt_organization under sec_501 prior to the merger with regard to whether a new application_for recognition of exemption must be filed it appears that m the surviving organization is not a new entity tne merger of n with and into m in the manner described does not substantially change m’s exempt_purpose or the nature of its operations and most importantly does not resuit in the creation of a new organization y therefore m will not need to file a new exemption application as a result of the merger revrul_67_390 supra is distinguishable as the situations described therein involved the creation of new legal entities that were required to submit new exemption applications with regard to the unrelated_business_income_tax the merger of n with and into m will not result in either organization realizing or recognizing any unrelated_business_taxable_income under sec_511 through of the code the merger is not considered a trade_or_business under sec_1_513-1 of the regulations because it does not constitute an activity carried on for the production_of_income from the sale_of_goods or performance of services also the information submitted indicates that the merger will be a one-time transaction and therefore it will not be regularly carried on as required by sec_1_513-1 furthermore for purposes of sec_511 through n’s basis and holding_period in assets including shares of o will carry over in the hands of m no gain_or_loss need be recognized on exchanging n's membership interests for m’s membership interests and as a result of the merger no depreciation need be recaptured with respect to any debt-financed asset or other asset that may give rise to unrelated_business_taxable_income law and discussion - employee pians and insurance issues sec_401 of the code provides requirements for qualification under that section for both defined benefit and defined contribution employee_plans such requirements permit the purchase of annuity_contracts both for investment purposes and for purposes of distributing benefits to participants sec_402 c and e of the code provide the rules applicable to distributions from retirement plans which are qualified under sec_401 sec_72 of the code provides in summary rules governing to what extent distributions under annuities endowment or life_insurance contracts constitute gross_income sec_72 of the code provides in relevant part certain rules applicable to distributions made from a_trust described in sec_401 which is exempt from tax under sec_501 sec_401 of the code provides in short that a profit-sharing or stock bonus pian a pre-erisa_money_purchase_plan or a rural_cooperative_plan may include a cash_or_deferred_arrangement coda and retain its sec_401 status sec_401 of the code in relevant part sets forth the distribution rules applicable to sec_401 codas sec_403 of the code provides rules for taxability of a beneficiary of amounts distributed under annuity_contracts that satisfy the requirements of sec_404 sec_404 relates to the purchase of annuity_contracts such as retirement annuities or those that cover both retirement annuities and medical benefits similarly sec_403 provides rules for taxability of amounts distributed under certain annuity_contracts described in that section io ov purchased by an employer for its employees sec_403 of the code provides in short that as long as the requirements in sec_403 are met amounts paid_by an employer described in paragraph a to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by him to a sec_403 annuity_contract sec_403 of the code sets forth certain distribution_requirements applicable to annuities described in sec_403 sec_408 of the code provides requirements that individual retirement annuities iras issued by insurance_companies must satisfy for the tax treatment of sec_408 to apply to distributions from those contracts sec_408a sets forth the rules applicable to roth iras sec_72 of the code imposes a additional income_tax on certain distributions made from qualified_retirement_plans prior to the date on which an employee jra holder annuitant etc attains age sec_4974 of the code provides that the term qualified_retirement_plan as used in sec_72 includes a plan described in sec_401 which includes a_trust exempt from tax under sec_501 an annuity plan described in sec_403 an annuity described in sec_403 an individual_retirement_account described in sec_408 and an individual_retirement_annuity described in sec_408 sec_4973 of the code provides in relevant part for the imposition of a 6-percent excise_tax on the amount of an excess_contribution to an individual_retirement_annuity within the meaning of sec_408 or to a custodial_account treated as an annuity_contract under sec_403 a sec_4979 of the code provides in relevant part for the imposition of a 10-percent excise_tax on the amount of an excess_contribution for a year or excess_aggregate_contribution as defined in sec_401 to a plan described in sec_401 which includes a_trust exempt under sec_501 an annuity plan described in sec_403 or an annuity_contract described in sec_403 generally speaking annuity_contracts issued by an insurance_company that satisfy the requirements set forth in sec_404 of the code and thus the taxability of whose distributions is subject_to sec_403 or sec_403 or that are permitted to be purchased under the qualification rules of sec_401 or the ira annuity rules of sec_408 or the roth_ira rules of sec_408a do not lose their tax status under sec_403 or with respect to a sec_401 plan or sec_408 ira or sec_408a roth_ira have their qualified status adversely affected merely because the issuing company has changed ownership if the change in ownership has not changed the terms of the annuity_contracts additionally an annuity issuing company’s changing ownership in and of itself without a change in the terms of the annuities issued does not result in a distribution for purposes of sec_402 sec_403 sec_408 sec_4973 or sec_4979 of the code from any of its issued annuity_contracts in this case the taxpayer’s authorized representatives have asserted that neither the merger of m and n nor the endorsements issued by m with respect to n’s policies will change the terms of any of n’s policies except as required_by_law and except with respect to the articles and bylaws of m furthermore except for the substitution of m’s articles and bylaws all of the terms of n’s policies including the terms conditions rights and obligations concerning premiums benefits cash surrender values charges annuity options surrender rights interest and mortality assumptions and policy loan provisions will remain the same after the merger and after the issuance of m’s endorsements additionally the owners of n’s policies will continue to own their insurance and annuity_contracts after the merger the owners of n’s policies wilt not receive new policy forms the authorized representatives have asserted that the differences between the articles and bylaws of m and n are incidental to the terms and conditions and the policyholders’ rights and obligations under n’s policies the merger will not change the membership rights or the terms of any benefit contracts or certificates of any member of m furthermore the authorized representatives in this case make the following representations the fair market vaiue of m’s interests received by the members of n in the merger will be approximately equal to the fair_market_value of n’s interests exchanged therefor and the fair_market_value of the assets of n’s assets transferred to m wil equal or exceed the liabilities assumed by m plus the amount of liabilities to which the transferred assets are subject conclusion based on the above facts and representations we rule as follows immediately following the merger m will continue to be exempt from tax pursuant to sec_501 of the code the merger will not affect the status of n as an exempt_organization pursuant to sec_501 of the code immediately before the merger mwill not need to file a new application_for exemption as a result of the merger the merger will not result in either m or n realizing or recognizing any unrelated_business_taxable_income pursuant to sections of the code n’s basis and holding_period in its assets including the shares of o will carry over in the hands of m after the merger n membership interest holders will recognize no gain_or_loss on exchanging n membership interests for m membership interests a the proposed transaction will have no effect on the date each annuity_contract purchased by a_trust described in sec_401 of the code purchased by a plan described in sec_403 described in sec_403 or from an individual_retirement_arrangement within the meaning of either sec_408 or sec_408 of either m or n was issued entered into purchased or came into existence for purposes of sec_72 b the merger will have no effect on the date that any policy issued by m or n was or is deemed to have been issued purchased or entered into for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 u v f a a f 7702a or 7702b of the code will not require retesting or the start of a new test period for any company policy under sec_264 sec_7702 sec_7702 b - e or 7702a and for purposes of sec_72 and sec_72 will not cause annuity_contracts with annuity start dates before the merger to be treated as having starting dates after the merger as a result of the merger no depreciation will be recaptured with respect to any debt- financed asset or other asset that may give rise to unrelated_business_taxable_income the proposed transaction will have no effect on any life_insurance or annuity_contract of either m or n for purposes of sec_72 sec_401 sec_402 sec_403 sec_408 or sec_408a of the code the proposed transaction will not result in distributions for purposes of sec_403 of the code with emphasis on sec_403 additionally the proposed transaction will not result in distributions for purposes of sec_401 with emphasis on sec_401 the proposed transaction will not constitute with respect to policies issued by either mor n in effect prior to the effective date of the proposed transaction and which are qualified within the meaning of sec_401 sec_403 sec_408 or sec_408a of the code a distribution from or a contribution to any of these policies plans or arrangements for federal_income_tax purposes and the proposed transaction will not result in any distributions and thus will not result in a any gross_income to the employee or the beneficiary thereof as a distribution from a code sec_401 qualified_plan pursuant to sec_72 unless accompanied by an actual distribution to either the employee or beneficiary thereof b the imposition of the 10-percent additional income_tax imposed under sec_72 of the code on premature distributions from qualified_retirement_plans or c the imposition of any excise_tax described in either sec_4973 or sec_4979 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code we have not been asked and we express no opinion on whether any property previously in a business that gives rise to unrelated_business_taxable_income under used by m or n sec_511 through of the code will continue to give rise to this tax as a result of the merger this ruling only addresses whether the merger itself results in unrelated_business_taxable_income the rulings that you have requested other than those enumerated above with the exception of the issue under sec_3405 of the code have been forwarded to the office of the associate chief_counsel corporate that office will respond directly to you pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s and n's authorized representatives a copy of this letter should also be kept in m's and n's permanent records this letter is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely teeea u sae4 gerald v sack manager exempt_organizations technical group
